Citation Nr: 0905898	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a lumbar strain with degenerative 
joint disease and degenerative disc disease prior to December 
1, 2005. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a lumbar strain with degenerative 
joint disease and degenerative disc disease on or after 
December 1, 2005.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The September 2005 rating 
decision granted service connection for residuals of a lumbar 
spine strain with degenerative joint disease and degenerative 
disc disease and assigned a 10 percent disability evaluation 
effective from August 21, 2003.  The July 2006 rating 
decision denied entitlement to an increased evaluation for 
dysthymic disorder and to TDIU.  The latter decision also 
increased the disability evaluation for the veteran's 
service-connected lumbar spine disability to 20 percent 
effective from December 1, 2005.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on November 6, 2008, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who 
is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in November 2008.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.

The Board also notes that the issues pertaining to the 
veteran's lumbar spine disability were characterized at the 
November 2008 hearing as entitlement to a higher initial 
evaluation in excess of 20 percent and entitlement to an 
earlier effective date prior to December 1, 2005, for the 
assignment of a 20 percent disability evaluation.  As 
previously noted, the September 2005 rating decision granted 
service connection for residuals of a lumbar spine strain 
with degenerative joint disease and degenerative disc disease 
and assigned a 10 percent disability evaluation effective 
from August 21, 2003.  The veteran filed a notice of 
disagreement in December 2005 seeking a higher initial 
evaluation.  A rating decision dated in July 2006 
subsequently increased that evaluation to 20 percent 
effective from December 1, 2005.  As such, the veteran's 
service-connected spine disability is currently assigned a 10 
percent disability evaluation from August 21, 2003, to 
December 1, 2005, and a 20 percent disability evaluation 
effective from December 1, 2005.  The Court has held that if 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Nevertheless, applicable law also mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the Board finds that the veteran has appealed the 
initial ratings assigned for both time periods, and the issue 
of entitlement to an earlier effective date has been 
recharacterized as entitlement to an initial evaluation in 
excess of 10 percent prior to December 1, 2005. See Marsh v. 
West, 11 Vet. App. 468, 470-72 (1998) (Board has an 
obligation to assess its own jurisdiction on appealed 
claims).  The veteran is not prejudiced by the Board's 
recharacterization of this issue.   In this regard, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument regarding the 
severity and manifestations of his lumbar spine disability 
prior to December 1, 2005.  He was also provided the 
opportunity to testify regarding his service-connected spine 
disability and its impact on his daily life and employment 
over the course of both stages of this claim.  Therefore, the 
Board finds no impediment to its jurisdiction to now address 
the issue.

In addition, the Board acknowledges the veteran's contention 
at the hearing that the grant of service connection for his 
lumbar spine disability should be retroactive to at least 
1987, if not to his 1981 separation from service.  The 
September 2005 rating decision granted service connection for 
the lumbar spine disability effective from August 21, 2003.  
The veteran was notified of this decision that same month and 
he submitted a notice of disagreement in December 2005 
seeking a higher initial evaluation.  However, he did not 
indicate any disagreement with the effective date.  The 
veteran did later submit a December 2006 statement in which 
he contended that VA should have assigned an earlier 
effective date for the grant of service connection, which the 
RO construed as a new claim because he did not file a notice 
of disagreement with the effective date within one year of 
the September 2005 rating decision.  The RO denied the claim 
for an earlier effective date for the grant of service 
connection in a May 2007 rating decision of which the veteran 
was notified that month.  However, the veteran has not filed 
a timely notice disagreement with the May 2007 rating 
decision.  To initiate an appeal, the veteran needed to file 
a notice of disagreement within one year of notification of 
the decision. See 38 C.F.R. § 20.200 (2008).  The veteran's 
November 2008 testimony before the undersigned was six months 
too late to be construed as a valid notice of disagreement.  
As such, the May 2007 rating decision is final.  See 38 
U.S.C.A. § 7105.  Therefore, the Board has no jurisdiction to 
consider the veteran's contentions regarding entitlement to 
an earlier effective date for the grant of service connection 
for residuals of a lumbar spine strain with degenerative 
joint disease and degenerative disc disease.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent prior to December 1, 2005, and in excess of 20 
percent on or after December 1, 2005, as well as entitlement 
to TDIU will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected dysthymic disorder is not 
productive of occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
dysthymic disorder have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic 
Codes 9405-9433 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Prior to initial adjudication of the veteran's claim in the 
July 2006 rating decision, a letter was sent to the veteran 
in May 2006, which fully satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non-prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a May 2006 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In particular, the letter notified him that he 
could submit evidence showing that his service-connected 
disability had increased in service.  The letter specifically 
indicated that such evidence could be a statement from a 
physician and statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner his disability had worsened.  It was also noted 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The May 2006 letter further stated that VA would 
consider the nature and symptoms of his disorder, the 
severity and duration of the symptoms, and the impact of 
disorder and symptoms on his employment and daily life.  As 
such, the notice letter in this case did indicate that the 
veteran must provide or ask VA to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.

In addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the June 2006 VA examination performed in 
connection with this claim.  The veteran also provided 
testimony to regarding the impact the disability has on his 
life and his ability to obtain and retain employment.  
Additionally, the veteran's VA treatment records also provide 
evidence as to the impact of his disability on his daily life 
and employment.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran both at interview and in his own statements show that 
he knew that the evidence needed to show that his disability 
had worsened and what impact that had on his employment and 
daily life.  As the Board finds veteran had actual knowledge 
of the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the veteran is 
service-connected for a dysthymic disorder.  As will be 
discussed below, his dysthymic disorder has been assigned a 
30 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Codes 9405-9434, 38 C.F.R. § 4.130.  
These Diagnostic Codes is rated under the General Ratings 
Formula for Mental Disorders.  The Board notes there is no 
single measurement or test that is required to establish a 
higher rating.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The General 
Ratings Formula Entitlement to a higher disability rating 
would be satisfied by evidence demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life.  Therefore, the Board finds that no more specific 
notice is required of VA and that any error in not providing 
the rating criteria is harmless.  See Vazquez-Flores. 

Moreover, the May 2007 statement of the case (SOC) did 
contain the rating criteria.  Following the issuance of that 
document, the RO readjudicated the veteran's claim for an 
increased evaluation for a dysthymic disorder in a June 2008 
SSOC.  Thus, VA cured any defect in the notice before the 
case was transferred to the Board on appeal, and no prejudice 
to the appellant will result in proceeding with the issuance 
of a final decision. Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case). As such, the Board finds that the 
veteran was provided adequate notice of the applicable rating 
criteria.

As to the third and fourth element, a pre-adjudication May 
2006 letter and a post-adjudication January 2007 letter did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the third and 
fourth element of Vazquez-Flores is satisfied.  In light of 
the foregoing, the Board concludes that the notice 
requirements have been met.   
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal which involves a claim for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the May 2006 and 
January 2007 letters informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran's vocational rehabilitation records as well as his 
Social Security Administration records have also been 
associated with the file.  The veteran has at no time 
referenced outstanding records that he would like VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination in 
June 2006.  The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file).  As will be discussed, the veteran's Global 
Assessment of Functioning (GAF) lowered after his June 2006 
VA examination; however, the underlying symptoms remain 
consistent with prior evaluations.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2006 
VA examination report is thorough and supported by VA 
outpatient treatment records.  Therefore, the Board finds 
that the VA examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his dysthymic disorder.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected dysthymic disorder is 
evaluated as 30 percent disabling under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9405-9433 (2008).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The veteran has not had ongoing psychiatric treatment, so the 
record on appeal is comprised of his June 2006 VA examination 
report and incidental mental health treatment sessions from 
his VA treatment records.  

The veteran was seen for a June 2006 VA examination.  The 
examiner noted that the veteran had been referred to the 
Mental Health Clinic at least twice since his last VA 
examination.  The veteran's file indicated that in March 2004 
a social worker offered the veteran outpatient psychotherapy, 
especially for a drug abuse problem.  The veteran's living 
conditions were reported to be stable.  The veteran stated 
that he walked to the Denver VA Medical Center for the 
examination because he no longer had a car.  The veteran had 
pursued employment as a process server.  His car broke down.  
He had left a "for sale" sign on it, but the car was towed.  
When he could not pay the towing fee, he surrendered the car.  
The veteran reported not working for several months due to a 
lack of transportation.  The veteran reported doing all of 
his own chores around his home.  The veteran was dressed 
casually with shoulder length hair.  He was wearing shorts, 
and lesions were seen on his legs.  The veteran attributed 
the lesions to his medical problems, but the examiner 
indicated that the veteran was speculating.  He stated that 
he had been told by doctors that he has a number of medical 
problems, including liver, bladder, and colon problems.  The 
veteran indicated that he has had a good life and wanted to 
know whether dying from one of his illnesses would be the 
same as being suicidal.  The examiner reported that the 
veteran showed no affect and no serious signs of anxiety or 
depression during this exchange.  The veteran admitted to 
ongoing cocaine abuse, as recently as the day before the 
examination, as well as to abuse of prescription drugs 
obtained through his drug dealer.  The examiner indicated 
that there was no history of suicidal ideation, 
hallucinations, or delusions.  The veteran was independent in 
all activities of daily living.  The examiner concluded that 
the veteran's impairment from dysthymia was mild at worst and 
possibly even transient or intermittent.  The GAF score due 
to dysthymia was 64.  The examiner also assessed the veteran 
as having a personality disorder, not otherwise specified, 
with a GAF of 50, and cocaine abuse, with a GAF score of 55.  

The veteran was also evaluated in August 2006 at a Mental 
Health Intake and Assessment interview after a referral by 
his primary care physician.  The veteran reported having 
anhedonia and depression on a daily basis and noted that he 
had insomnia due to pain.  He stated that he had no important 
activities due to his finances and chronic pain.  The veteran 
reported taking large doses of pain relievers per day and no 
longer enjoying anything as a result.  He also reported 
taking anti-depressant medication to no effect.  When asked 
about his self-esteem, he stated that felt helpless, 
hopeless, and useless.  The veteran also claimed that he had 
a diminished ability to concentrate that affected his memory.  
When asked about thoughts of death, dying, or suicide, the 
veteran further claimed that he did not want to live and that 
he was engaged in "inactive suicide" by not taking care of 
his numerous medical problems.  He denied any homicidal 
ideation or history of violence.  He also denied periods of 
abnormally persistent or elevated mood, inflated self-esteem, 
and grandiose thinking as well as loss of the need for sleep.  
He further denied being distractible and excessive 
involvement in risky or pleasurable activities, except for 
his drug abuse and spending to impress a woman.  Contrary to 
the veteran's portrayal of his behavior, the note later 
mentions that the veteran was supporting his cocaine use by 
engaging in prostitution.  The veteran reported 
hallucinations and paranoia, but only when high on cocaine.  
On memory testing, the veteran was unable to recall any of 
three objects at five minutes and scored 27 out of 30 points 
on a Mini-Mental State Examination.  On a St. Louis, 
University Mental Status test, the veteran recalled three of 
five objects when asked and scored 28 out of 30 points.  The 
examiner found a major depressive disorder and cocaine abuse 
disorder, but no personality disorder.  The examiner assigned 
a GAF score of 45.  The examiner indicated that the cocaine 
abuse would counteract and overcome anti-depressant 
medication, but the veteran was unwilling to seek treatment 
for his substance abuse.  

In November 2007, the veteran was reevaluated during which he 
recounted much of the personal history previously discussed.  
The veteran had moved in with a friend and worked as a day 
laborer.  He was adequately groomed and made good eye 
contact.  There were no abnormal movements.  The veteran was 
only marginally cooperative with the interviewer.  He was 
alert and oriented in all three spheres, and his memory for 
historical information was intact.  His speech was normal in 
rate and tone.  He described himself as depressed, and his 
affect appeared slightly blunted.  The veteran's thoughts 
were organized without thought blocking or perseveration.  He 
denied hallucinations, and there were no obvious delusions.  
He also denied suicidal or homicidal ideation.  The veteran's 
judgment appeared impaired by impulsivity at times, but he 
was able to appreciate abstract concepts.  His insight into 
his difficulties was very limited.  A GAF score of 60 was 
assigned.

At his November 2008 hearing, the veteran submitted a 
September 2008 VA treatment record.  The record indicates 
that the veteran did not believe that the doctor he saw in 
November 2007 fully appreciated the severity of his 
depression.  The veteran claimed to wish he was dead.  He had 
hoped that he had cancer when lesions were found on his 
liver.  The veteran stated that he cannot commit suicide due 
to his religious beliefs, but that he thinks about death 
frequently.  The veteran reported using large amounts of pain 
medication on what appears to be a daily basis.  He obtains 
the medication off the street.  His prescribed medication 
list appears to include diabetes and blood pressure 
medications.  The veteran was dressed in a t-shirt and 
shorts.  He had minimal grooming, and he was unshaven with 
long, unstyled hair.  His speech was clear and free-flowing, 
and his motor activity was calm.  The veteran's mood was 
depressed, and his affect was downcast, negative, and 
hopeless.  He had no suicidal ideation, but a wish to be 
dead.  He had no psychotic symptoms, and he was oriented 
times three.  Short term memory and concentration were not 
formally assessed.  The examiner indicated that the veteran's 
depression had affected his ability to establish and maintain 
a career.  The veteran was given a GAF score of 50.

The veteran also submitted a daily log from the period 
between August and October 2008.  He describes his pain 
levels, the medication he takes, and how much work he is 
missing.  The Board notes that the veteran misses work 
because of his pain complaints and consumes considerable 
amounts of medication, including codeine, Tramadol, 
Gabapentin, Piroxicam, and Pregabalino, of which only 
Tramadol is listed on his active VA prescriptions in 
September 2008.  The source of these medications is not 
clear.  Several entries indicate that his pain is widespread, 
including his low back, which is service-connected, as well 
as his neck and shoulders, which are not service-connected.  

The veteran described his daily life during testimony at the 
November 2008 hearing.  The veteran indicated that he has not 
sought regular treatment because he felt there was little 
that could be done for the psychiatric condition.  The 
veteran recounted using anti-depressants and their 
ineffectiveness.  In general, the veteran indicated that he 
rarely engages in leisure activities and does not maintain 
himself due to pain, except for hot showers which give him 
some relief.  The veteran reported that he had few friends, 
was not married, was not in a relationship, and had no 
children.  He testified that he had thought a lot about 
suicide and how he would do it.  He also testified that he 
had problems getting along with people in that he did not 
want to impose his problems on them.  Otherwise, he denied 
problems getting along with others.  

In considering the criteria for a higher rating, the Board 
notes that there no evidence of circumstantial, 
circumlocutory, or stereo-typed speech or difficulty in 
understanding complex commands.  On the contrary, the veteran 
has insisted that he could become a lawyer if he had some 
relief from his pain.  The veteran indicated that he had 
completed most of a paralegal training course, except for an 
internship requirement, which he stated he could not complete 
due to pain.  

The veteran reported some memory difficulty during his August 
2006 assessment.  The Board finds, however, that his high 
scores on two mental status examinations at the same time 
indicate a high level of functioning.  There is no other 
report of diminished memory in his VA treatment records.  

The veteran's recurrent thoughts regarding death do tend to 
support a higher rating.  This is, however, only one of the 
criteria for a higher rating.  From the veteran's own 
description, it appears that his pain and drug use rather 
than his psychiatric disability, are impairing his 
functioning, as reflected by his GAF scores.  

The veteran has been evaluated as having a GAF score between 
45 and 64.  A GAF score ranging from 41 to 50 is contemplated 
for serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score between 51 and 60 reflects moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  A GAF score between 61 and 70 is 
assigned for some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful relationships. See 38 C.F.R. §§ 4.125, 4.130 
(incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition of the American Psychiatric 
Association in the rating schedule).  The June 2006 VA 
examination assigned a 64 based only on his dysthymic 
symptoms, excluding the effects of his drug abuse and other 
problems.  From the context of the August 2006 assessment, 
the GAF score of 45 was assigned based on the veteran's 
entire level of functioning, including the effect of his drug 
abuse.  The September 2008 GAF score of 50 appears to be an 
overall assessment as well.  

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
There is an indication at the September 2008 treatment 
session that his depression has affected his ability to 
obtain and maintain a career.  However, the industrial 
impairment as a result of his service-connected dysthymic 
disorder is contemplated in the 30 percent rating disability 
evaluation.  Moreover, the veteran's complaints are driven by 
his subjective pain and his drug abuse.  The veteran's own 
descriptions of missing work are overwhelmingly attributed to 
pain and the effects of drug use and not to his dysthymic 
disorder.  Additionally, the hallucinations and paranoia he 
reported were associated with cocaine abuse.  He testified 
that he had problems getting along with people to the extent 
that he did not want to impose his problems onto others, but 
nothing more.  The record does not reflect that the veteran 
is a danger to himself or others.  He had no impaired 
abstract thinking and no panic attacks.  There is no 
indication of cognitive impairment other than subjective 
complaints of memory loss during a period in which cocaine 
abuse appears to have been high.  Later objective testing 
reported high levels of functioning.  

The Board has also considered the veteran's Social Security 
records.  The decisions made in his case reflect overall 
functioning and did not evaluate him solely on the basis of 
his dysthymic disorder.  

The veteran's vocational rehabilitation records also indicate 
that he was enrolled in the paralegal program to which he 
testified.  The program was interrupted in 2005 after failing 
to pursue the final three credits necessary to complete the 
program and he was discharged from the program in 2006 for 
failing to communicate the problem.  There is no indication 
that the veteran's dysthymic disorder was the cause or 
contributed to his failure to report.

In sum, when all of the evidence and findings contained 
therein are considered, the Board finds that the veteran has 
not been shown to have occupational and social impairment 
with reduced reliability and productivity due to his 
dysthymic disorder.  Accordingly, the Board concludes that 
the schedular criteria for the next higher 50 percent 
disability evaluation have not been met.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for an increased evaluation for a dysthymic 
disorder.  

The Board has also considered the possibility of staged 
ratings.  Fenderson; Hart, both supra.  However, the Board 
concludes that the criteria for a rating in excess of 30 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  
  
The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the veteran's psychiatric 
disability is adequate.  As fully detailed above, higher 
disability ratings are available for such a disorder where 
the schedular criteria are met.  The veteran does not meet 
the schedular criteria for a higher disability rating.  His 
psychiatric symptoms are contemplated by the General Ratings 
Formula.  The veteran has substantial complaints of pain and 
physical limitations, but these are related to other 
disabilities, which are both service-connected and non-
service-connected.  There are no psychiatric symptoms left 
uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for a 
dysthymic disorder is denied.


REMAND

Reasons for Remand:  To afford the veteran a more recent VA 
examination and to adjudicate an inextricably intertwined 
issue.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the veteran was afforded VA spine examinations 
in August 2005, June 2006, and February 2007.  However, he 
submitted a statement in February 2008 in which he contended 
that his pain had worsened during the previous six months.  
As the veteran was last afforded an examination almost a year 
prior to his complaints of worsening, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Therefore, the Board is of the opinion that a more 
recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the veteran's service- connected lumbar 
spine disability.

The Board also notes that a decision on the claims for a 
higher initial evaluation for his lumbar spine disability 
could change the outcome of the veteran's claim for TDIU.  As 
such, the increased evaluation claims are inextricably 
intertwined with the TDIU claim currently on appeal.  For 
this reason, the issues of entitlement to a higher initial 
evaluation for his spine disability must be resolved prior to 
resolution of the TDIU issue. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO to adjudicate the inextricably intertwined issue.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected residuals of a lumbar 
strain with degenerative joint disease 
and degenerative disc disease.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected lumbar spine 
disability.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's disability under 
the rating criteria, to include the 
range of motion of the spine in degrees 
and the total duration of any 
incapacitating episodes.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraph.  Further 
development may include affording the 
veteran another VA examination to 
determine whether his service-connected 
disabilities render him unemployable.  

3.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). No action 
is required of the appellant until he is notified.  
However, the Board takes this opportunity to advise the 
veteran that the actions as directed in this remand, as 
well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


